DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response filed 12-3-20.



Allowable Subject Matter

3.	Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited pertinent art does not anticipate nor render obvious an underwater monitoring system comprising three sensor units are respectively connected to a slave station data acquisition unit through cables, and the slave station data acquisition unit is connected to a central controller through a cable; each central controller comprises a compressive cabin outside and an embedded controller and a power supply inside; and each slave station data acquisition unit acquires data from the MEMS attitude sensors and then transmits it to the embedded controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856